                     Case 1:21-cv-00505-NONE-SKO Document 23 Filed 06/17/21 Page 1 of 2


                      1   Leonard C. Herr, # 081896
                          Rhea Ikemiya, #267136
                      2   HERR PEDERSEN & BERGLUND LLP
                          Attorneys at Law
                      3   100 Willow Plaza, Suite 300
                          Visalia, California 93291
                      4   Telephone: (559) 636-0200
                      5
                          Attorneys for Plaintiff, TULARE GOLF COURSE, LLC
                      6
                      7
                      8                                UNITED STATES DISTRICT COURT
                      9                EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                     10
                     11    TULARE GOLF COURSE, LLC, a                 Case No.: 1:21−CV−00505−NONE−SKO
                           California Limited Liability Company,
                     12                                                ORDER CONTINUING MANDATORY
                                          Plaintiff,                   SCHEDULING CONFERENCE
                     13           v.
                                                                       (Doc. 20)
                     14    VANTAGE TAG, INC., a Canadian
                           business entity of unknown form;
                     15    ARROW CAPITAL SOLUTIONS, INC.,
                           a Texas corporation; U.S. BANK
                     16    NATIONAL ASSOCIATION, a
                           Delaware Corporation, and DOES 1
                     17    through 10, inclusive,
                     18                   Defendants.
                     19
                     20
                                 Currently before the Court is the parties’ Stipulation and Request to Continue the
                     21
                          Mandatory Scheduling Conference (the “Stipulation”). (Doc. 20). The parties request to
                     22
                          continue the Scheduling Conference, currently set for June 29, 2021 at 9:30 a.m., to permit
                     23
                          time for appearances by Defendants U.S. BANK NATIONAL ASSOCIATION and
                     24
                          VANTAGE TAG, INC., and an opportunity for all parties to participate in the preparation
                     25
                          and submittal of a Joint Scheduling Report. Based upon the parties’ Stipulation, and for
                     26
                          good cause shown, the Court GRANTS the parties’ request.
                     27
                                 Accordingly, IT IS HEREBY ORDERED that the Mandatory Scheduling
                     28
                          Conference, currently set for June 29, 2021, is continued to August 3, 2021, at 9:30 a.m. in
HERR PEDERSEN
& BERGLUND, LLP
 Attorneys at Law
                                                                       -1-
 100 Willow Plaza
      Suite 300
                                          ORDER CONTINUING MANDATORY SCHEDULING CONFERENCE
 Visalia, CA 93291
   (559) 636-0200
                     Case 1:21-cv-00505-NONE-SKO Document 23 Filed 06/17/21 Page 2 of 2


                      1   Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The parties shall file their
                      2   joint scheduling report by no later than seven days prior to the conference.
                      3
                      4   IT IS SO ORDERED.
                      5
                          Dated:    June 17, 2021                             /s/   Sheila K. Oberto     .
                      6                                                 UNITED STATES MAGISTRATE JUDGE
                      7
                      8
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
HERR PEDERSEN
& BERGLUND, LLP
 Attorneys at Law
                                                                        -2-
 100 Willow Plaza
      Suite 300
                                           ORDER CONTINUING MANDATORY SCHEDULING CONFERENCE
 Visalia, CA 93291
   (559) 636-0200
